

Exhibit 10.3






July 1, 2013




Mr. Antonio Urcelay
Spain


Dear Antonio:




After the Company completes its obligation to compensate you for the
non-competition obligation identified in your employment letter agreement, the
Company shall continue to maintain your Annual Base Salary at no less than
582,000 Euros and shall not reduce this amount, unless it implements a general
reduction in base salary or annual incentive compensation opportunities that
affects all members of senior management of the Company proportionally.




Sincerely,


/s/ Deborah Derby




Deborah Derby
Vice Chair & EVP, Toys “R” Us, Inc.



